Name: Commission Regulation (EEC) No 257/86 of 5 February 1986 derogating from Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  trade policy
 Date Published: nan

 No L 31 /18 6. 2 . 86Official Journal of the European Communities &gt; COMMISSION REGULATION (EEC) No 257/86 of 5 February 1986 derogating from Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3307/85 (2), and in particular Article 16 thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 3388/81 (3) provides that all imports into the Commu ­ nity of the products referred to in Article 1 (2) (a) and (b) of Regulation (EEC) No 337/79 shall be subject to production of an import licence including an undertaking to import from the country of origin stated therein ; whereas such licences are issued subject to a security ; Whereas Article 3 of Regulation (EEC) No 3388/81 provides that import licences shall be valid for four months from their day of issue ; Whereas, following the accession of Spain and Portugal, licences for imports from Spain will be abolished from 1 March 1986 ; whereas the validity of licences governing products originating in Spain should therefore be limited to 28 February 1986 ; Article 1 1 . Notwithstanding Article 3 of Regulation (EEC) No 3388/81 , import licences for products originating in Spain shall be valid only until 28 February 1986 : 2 . Holders of import licences originally valid until after 28 February 1986 for products originating in Spain shall , on request, obtain a refund of the corresponding security. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 320, 29 . 11 . 1985, p . 1 . 0 OJ No L 341 , 28 . 11 . 1981 , p . 19 .